IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30082
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHARLES ELGIN STANLEY,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 01-CR-30013-ALL
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Charles Elgin Stanley appeals his jury-trial conviction for

failure to pay a child support obligation, in violation of the

Child Support Recovery Act (CSRA).   He avers that this court

should reconsider its decision in United States v. Bailey, 115
F.3d 1222 (5th Cir. 1997) which upheld the constitutionality of

the CSRA.   Stanley also contends that the statute is

unconstitutional as it applies to him.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30082
                                -2-

     This court reviews the constitutionality of a federal

statute de novo.   Bailey, 115 F.3d at 1225.   However, because

Stanley did not raise this objection in the lower court, review

is for plain error.   United States v. Knowles, 29 F.3d 947, 950

(5th Cir. 1994).

     Bailey forecloses Stanley’s challenge to the

constitutionality of the CSRA.   United States v. Taylor, 933 F.2d
307, 313 (5th Cir. 1991)(one panel of this circuit may not

overrule another panel’s decision).   Nor has he shown that the

CSRA is unconstitutional as applied to him.    The judgment of the

district court is AFFIRMED.

     AFFIRMED.